Title: Thomas Jefferson to Reuben Perry, 26 December 1812
From: Jefferson, Thomas
To: Perry, Reuben


          Sir Monticello Dec. 26. 12.
          I have just recieved a letter from mr Richardson of the Oxford iron works informing me he is very doubtful whether they would continue much longer in blast, & therefore urging the being furnished immediately with the model for my iron-backs. I must pray you therefore to have it sent to the works immediately that I may not be disappointed. if I lose this chance I may never get another, and the brick backs begin to burn out already. Accept my best wishes.
          
            Th:
            Jefferson
        